Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the present invention is directed to A temporal domain rate distortion optimization method. Each independent claim in combination of other claims, as a whole, identifies the uniquely distinct features of S1: stablishing a temporal domain propagation chain according to a temporal domain dependency relationship in an AV1 default coding structure, finding a matching block affected by each original coding block; S2: defining a Lagrange multiplier as and a quantification step size, then counting a Lagrange multiplier  of a different sequence of a different quantification parameter (QP) and a corresponding quantification step size, and constructing a relationship model between the Lagrange multiplier and the quantification step size; classifying an original video sequence, calculating a sum of absolute values of difference values of subsequent  frames, evaluating an average value of a pixel grade of a cumulative sum as E, and adjusting different QPs, Lagrange multiplier adjustment ranges; S3: before a current frame is actually coded, calculating a propagation factor of each coding block 16.times.16 of the current frame by utilizing the corresponding original motion compensation error and the corresponding motion vector obtained in S1, evaluating an average propagation factor for each Superblock by an harmonic averaging, sorting screen content sequences by a built-in variable of AV1, wherein the AV1 adopts a two-pass coding by default, and pertinently adjusting Lagrange multipliers of different video sequences with an adjustment range obtained in S2; S4: according to the relationship model obtained in the step S2 and a Lagrange multiplier calculated by the relationship model, calculating a difference value of the Lagrange multipliers, and for different difference values, correcting the Lagrange multiplier by utilizing a relationship model formula; and S5: coding a frame with rPOC being 16 by a special ALT frame in the AV1, and distortion from the temporal domain level TL1 affect the subsequent multi-frame distortion, scaling and performing QP-Lagrange multiplier correction on the special ALT frame on the basis that an AV1 encoder adjusts a block-level Lagrange multiplier in the special ALT frame.   The closest prior arts of Topiwala; Pankaj N. et al. (US 10880551 B2), Socek; Daniel et al. (US 20190045192 A1) and JAMAGUTI DZUN et al. (RU 2580088 C2), disclose optimization method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487